Citation Nr: 9929230	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.   94-45 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969 and from August 1975 to September 1992, to include 
service in Southwest Asia from December 1990 to May 1991.  
The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1994 by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  By means of a decision dated in May 
1996, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on February [redacted], 1994.  According 
to the autopsy report, the basic cause of death was metastatic 
carcinoma of the upper lobe of the right lung; the immediate 
cause of death was bilateral pulmonary emboli with pulmonary 
infarction.

3.  At the time of the veteran's death, service-connection 
was in effect for dislocation fracture of the left ankle, 
postoperative, with traumatic arthritis; and traumatic 
arthritis of the right ankle with residuals of dislocation.  
He was in receipt of service connected compensation payable 
at a combined evaluation of 10 percent. 

4.  It has not been shown, by competent evidence, that 
metastatic carcinoma of the upper lobe of the right lung was 
present in service or within the one year of separation from 
service.

5.  There is no medical evidence that the veteran suffered 
from undiagnosed illness due to his service during the 
Persian Gulf War.

6.  There is no medical evidence that the veteran developed 
metastatic carcinoma of the upper lobe of the right lung as a 
result of his service during the Persian Gulf War.

7.  There is no medical evidence or opinion that indicates 
the veteran's service connected disabilities played any role 
in the development or progress of the underlying metastatic 
carcinoma of the upper lobe of the right lung which resulted 
in his death.


CONCLUSIONS OF LAW

1.  Metastatic carcinoma of the upper lobe of the right lung 
was not incurred in or aggravated by the veteran's active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 11171131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1998).  

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  This finding is based on the 
proximity of lung cancer to service, as well as the 
appellant's allegations concerning the veteran's 
deterioration after service.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled, as there is no indication of additional 
evidence, which would be relevant to the appellant's claim.  

The appellant through written correspondence dated October 
1994 claimed that her husband's death was due to an 
undiagnosed disease related to his service in the Persian 
Gulf War.  She reported that in August 1993 he began 
experiencing problems with persistent fatigue, sleep 
disturbance, and soreness in his back.  She opined that the 
veteran's death from pneumonia was a direct result of his 
deterioration due to undiagnosed illness he contracted from 
his tour ion the Persian Gulf.  She has submitted medical 
text on the Gulf War Syndrome along with VA policy on the 
Gulf War Syndrome.

In order to establish service-connection cause of death, the 
evidence of record must show that a disability was incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b)(1998).  To be considered a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (1998).  It is not 
sufficient to show that the service connected disability 
casually shared in producing death, rather a casual 
connection must be shown.  Id.

The evidence of record indicates the veteran had active 
service from 1966 to 1969 as well as August 1975 to September 
1992.  He served in Southwest Asia from December 1990 to May 
1991.  Service medical records are entirely negative for lung 
cancer.  In fact, his May 1992 retirement examination report 
indicates that his chest x-ray was within normal limits.

Post-service medical evidence of record includes army 
hospital medical records which show that in December 1993, 
the veteran was first treated for right shoulder, right arm 
and upper back pain of 10 days' duration.  His symptoms were 
thought to be of muscular origin.  In January 1994, he also 
reported chest congestion and cough.  In February 1994, he 
was diagnosed with pleural effusion, pneumonia.  He was 
admitted to the hospital on February [redacted], 1994 and died on 
February [redacted], 1994.  Hospital records do not refer to the 
service connected disabilities.  The hospital summary 
reflects diagnoses of right upper lobe pneumonia and pleural 
effusion.  The autopsy report states that the basic cause of 
death was metastatic carcinoma of the upper lobe of the right 
lung.  The immediate cause of death was bilateral pulmonary 
emboli with pulmonary infarction.

A September 1997 VA opinion by a physician familiar with the 
Gulf War Syndrome indicates that the veteran's previous 
complaints of fatigue and sleep disturbance were not linked 
to his Persian Gulf experience.  The physician indicated that 
there was not a reported increased incidence of pulmonary 
emboli and infarction in the Persian Gulf veterans compared 
to the non-Persian Gulf veterans or civilian counterparts.  
The VA physician opined that the veteran's death "was not 
caused by, or contributed substantially or materially by a 
chronic disability resulting from an illness manifested by 
the signs or symptoms listed at 38 C.F.R. § 3.317 (b) or 
which resulted from the veteran's service during the Persian 
Gulf War; and the veteran's death was not otherwise related 
to service."

VA may grant service connection to a Persian Gulf veteran who 
is suffering from a chronic disability that resulted from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2001.  38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1998).

To qualify for service connection under 38 U.S.C.A. § 1117, 
the claimed disability must be one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii) (1998).  
The disability must be shown by "objective indications of 
chronic disability," including both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1998).  
The disability must have existed for six months or more.  
Disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3) 
(1998).

Under the regulations, signs or symptoms, which may be, 
manifestations of undiagnosed illness include, but are not 
limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

38 C.F.R. § 3.317(b) (1998).

The record shows that the underlying, or basic, cause of the 
veteran's death was lung cancer.  Lung cancer was not present 
during service or manifested to a compensable degree within 
one year of service separation.  In fact, the first medical 
evidence of lung cancer dates from about 15 months after the 
veteran was separated from the service.  

There is no medical evidence linking the fatal lung cancer to 
service or to undiagnosed illness stemming from the veteran's 
tour during the Persian Gulf War.  There is also no medical 
evidence that he suffered from undiagnosed illness.  In order 
for a veteran to be service connected for a disability due to 
Gulf War Syndrome, the disability has to be one that history, 
physical examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis.  The medical 
evidence shows that the veteran's death was not caused by an 
undiagnosed illness, but by metastatic carcinoma of the upper 
lobe of the right lung.  Thus, the cause of his death was 
known and not undiagnosed.  The appellant claims that he 
began to deteriorate due to such illness, but this is 
directly contradicted by medical opinion on file.  Finally, 
there is absolutely no medical evidence that his service 
connected right or left ankle disabilities contributed in any 
fashion to his death.

The Board has also considered the appellant's assertions that 
her husband's death was due to his service in the Persian 
Gulf War; however, as a layperson, she is not competent to 
provide medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1991).  

The Board finds that there is no approximate balance of the 
positive and negative evidence as to whether the veteran's 
service connected disabilities contributed to his death.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the appellant's claim 
for service-connection for the cause of the veteran's death 
must be denied.


ORDER

Service-connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

